AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT                                                                      Nov 16, 2020
                                                                     for the
                                                                                                                                 s/ Daryl Olszewski
                                                   Eastern DistrictDistrict
                                                    __________      of Wisconsin
                                                                            of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.    20          MJ            232
                                                                             )
 0HDG 6WUHHW /RZHU 5DFLQH :LVFRQVLQ                             )
                                                                             )
     DV PRUH IXOO\ GHVFULEHG LQ $WWDFKPHQW $
    $33/,&$7,21)25$:$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 6HH DWWDFKPHQW $

located in the              (DVWHUQ               District of                 :LVFRQVLQ                 , there is now concealed (identify the
person or describe the property to be seized):
 6HH DWWDFKPHQW %


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        7LWOH  8QLWHG 6WDWHV &RGH             ,OOHJDO QDUFRWLFV GLVWULEXWLRQ
        6HFWLRQV  DQG 

          The application is based on these facts:
        6HH DWWDFKHG DIILGDYLW


           u Continued on the attached sheet.
           u Delayed notice of        days (give exact ending date if more than 30 days:                                         ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                                    'LJLWDOO\VLJQHGE\67(9(1'(6&+/(5 $IILOLDWH 
                                                                              67(9(1'(6&+/(5 $IILOLDWH            'DWH 

                                                                                                       Applicant’s signature

                                                                                                  '($ 7)2 6WHYHQ 'HVFKOHU
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      WHOHSKRQH                       (specify reliable        niicc means).
                                                                    ble electron
                                                                        electronic


Date:      November 16, 2020
                                                                                                         Judge’s
                                                                                                         Judg
                                                                                                           dg si
                                                                                                           dge’s
                                                                                                           dg    ssignature
                                                                                                                   iggn
                                                                                                                      naatture
                                                                                                                          t

City and state: 0LOZDXNHH :,                                                                    +RQRUDEOH :LOOLDP
                                                                                                            :LOOOLLD
                                                                                                                   DP (
                                                                                                                      ( 'XIILQ
                                                                                                                         '
                      Case 2:20-mj-00232-WED Filed 11/16/20 Page 1 ofPrinted
                                                                      55 name   and title
                                                                             Document     1
                      AFFIDAVIT FOR SEARCH WARRANTS

          I, Steven Deschler, have been duly sworn on oath, state as follows:

 I.       TRAINING AND EXPERIENCE

1.        I am employed as a Detective with the Kenosha Police Department and have been

a law enforcement officer for over 25 years. I was a member of the Kenosha Drug

Operations Group from January 2009 to December 2016 and have held a position in other

Special Investigation Units since January 2003. I am also a Task Force Officer with the

United States Department of Justice Drug Enforcement Administration (DEA) since May

2017. In the course of my duties at the Kenosha Police Department and DEA, I

investigate violations of state and federal narcotics laws, money laundering and other

violations of federal law.

2.        I have had formal training in the investigation of drug trafficking. I have worked

with numerous informants in the investigation of drug trafficking in the State of

Wisconsin and elsewhere. I have directed informants during controlled buys of controlled

substances, performed undercover meetings with individuals, and made monetary

payments to drug traffickers for past controlled substances received. I have participated in

the execution of numerous state and federal search warrants in which controlled

substances, drug paraphernalia, drug proceeds, financial records, and electronic devices

with data were seized. I am familiar with the street names of various drugs, including

marijuana, heroin, cocaine, cocaine base, fentanyl, and methamphetamine. I am familiar

with methods that are commonly used by drug dealers to package and prepare controlled

substances for sale in the State of Wisconsin and elsewhere.




      Case 2:20-mj-00232-WED Filed 11/16/20 Page 2 of 55 Document 1
3.       I have participated or assisted in numerous state and federal search warrants for

narcotics related offenses. These warrants involved the search of locations ranging from

residences and businesses of targets, their associates and relatives, "stash houses" (houses

used as controlled substance/money storage locations), and storage facilities. Evidence

searched for, and recovered, in these locations have included controlled substances,

records pertaining to the expenditures and profits realized there from, monetary

instruments, and various assets purchased with the proceeds of drug trafficking. I have

had numerous discussions with other experienced law enforcement officers, and have

conducted and been present at numerous interviews of self-admitted narcotics traffickers

and cooperating defendants concerning the manner in which drug traffickers and money

launderers operate

4.       In the course of my employment and experience, I have also become aware of

techniques and practices used by narcotics traffickers to avoid detection by law

enforcement. Examples of those techniques include the use of multiple locations to

conduct narcotics related activities, the use of counter-surveillance, the use of hidden

compartments in vehicles to conceal narcotics and currency, the use of pagers, pay

phones, mobile telephones, voice mail, texting, instant messaging, email, and the use of

numerous associates and "workers" to further their criminal organization. I have also

become aware of the various techniques individuals use to conceal the source or nature of

drug proceeds. Examples of those techniques include the purchase of assets and financial

instruments in nominee names using cash and "structuring" transactions to avoid certain

reporting requirements of financial institutions.




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 3 of 55 Document 1
5.       Based upon my training and experience, I know that a controlled buy is a term

which refers to a situation in which a confidential informant or source (herein referred to

as CS) works with a law enforcement officer regarding the purchase of a controlled

substance from an individual or group of individuals at a known location. The controlled

buy process includes a law enforcement officer searching the person and clothing of the

CS to make sure that the CS has no controlled substances or money. Then the law

enforcement officer gives the CS money and watches the CS walk into the known

location. The law enforcement officer watches the CS walk out of the known location a

short time later and return to the law enforcement officer. The CS gives the law

enforcement officer the controlled substance, which the CS purchased inside the known

location and relates to the law enforcement officer the circumstances of the purchase.

Finally, the law enforcement officer again searches the CS to make sure that the CS has no

controlled substances or money on the CS’ person or clothing.

6.       Based on my training and experience, and on conversations with other

experienced law enforcement officers who have participated in drug trafficking and

money laundering related searches, it is my opinion that:

a.       People involved in large-scale drug trafficking and/or money laundering almost
always keep records of their transactions. Because drug trafficking generates large sums
of cash, it requires the keeping of detailed records as to the distribution of narcotics as
well as the laundering of the proceeds. Drug traffickers and money launderers typically
keep documents demonstrating the purchase of assets, bank records, and other evidence of
the accumulation of wealth through their illegal activities, as well as the methods used to
launder the proceeds. Such records also typically provide evidence as to the identity of
additional criminal associates who are facilitating the laundering of the narcotics proceeds
on behalf of the organization. These records, unlike controlled substances, are often
maintained for long periods of time, even several years, based on my training and
experience. Such records are often maintained under the dominion and control of the drug
traffickers and money launderers, and as such, are often kept in their residences,
businesses and/or storage facilities.




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 4 of 55 Document 1
b.      Drug traffickers who amass the proceeds of their enterprise quite often secure
their money within secure locations within their dominion and control, often in their
residences, businesses, and storage facilities, and often in safes or other secure containers.

c.        Large scale drug trafficking and money laundering activities require the
cooperation, association, and communication between and among a number of people
within the organization. As a result, people who traffic in narcotics or launder money for
such organizations will possess documents that identify other members of their
organization, such as telephone books, address books, handwritten notations, telephone
bills, and documents containing lists of names and addresses of criminal associates.

7.       Based upon my training, experience, and participation in financial investigations

involving money laundering or other efforts by defendants to conceal assets to avoid the

detection of those assets by law enforcement, I have learned that:

a.       Individuals attempting to conceal their illegal activities will frequently place
assets obtained with proceeds of criminal activity in the names of friends, relatives, trusted
associates, or fictitious entities to avoid detection of these assets by the Internal Revenue
Service and other government agencies. Even though these assets are in the names of
others, the true owners will continue to exercise dominion and control over the use,
ownership, and disposition of these assets.

b.        Individuals involved in money laundering will utilize checking and savings
accounts at financial institutions in the names of relatives, friends, trusted associates, or
fictitious business entities. These relatives and associates also conduct financial
transactions on the individuals' behalf utilizing monetary instruments, including wire
transfers of monies into foreign accounts outside the United States.

c.       Individuals involved in money laundering will frequently have some sort of
legitimate income or funds and co-mingle their criminal profits with their legitimate funds.
This helps conceal the illegal source. Monetary instruments can then be acquired against
the funds in the account or a check can simply be written on the account with limited
suspicion.

d.       Individuals involved in money laundering will frequently allow third parties
and/or co-conspirators to make cash deposits to their bank accounts. An individual
depositing currency is not typically required to show identification to banking officials,
therefore, a third party can go to a bank branch anywhere in the U.S. and deposit cash to
an account that is not held in their name. Because the funds are deposited in cash, the
account holder, who can be in a different state, can then go to their local bank branch and
immediately withdraw the funds in cash. This method of transferring money provides for
an almost instantaneous transfer of funds that could not be achieved through the shipping



     Case 2:20-mj-00232-WED Filed 11/16/20 Page 5 of 55 Document 1
of bulk currency via common carrier and maintains the virtual anonymity of the third
party making the deposit which would not be possible if transferring money through wire
a service business such as Money Gram or Western Union.

e.       Individuals who are attempting to conceal their illegal activities from the IRS and
other government agencies commonly hide records that will establish their true ownership
of assets. Such records typically include: bank statements, cashier's check receipts, money
order receipts, wire transfer receipts, documents pertaining to storage facilities or safe
deposit boxes, automobile titles, property deeds, documents or agreements detailing the
true ownership of assets, photographs of the true owners with the concealed assets, or
other items such as sales receipts, purchase orders, or shipping invoices.

f.        Individuals who seek to hide such records typically keep those records in a place
that is secure but easily accessible, such as their personal residences, garages,
automobiles, storage facilities, safety deposit boxes, briefcases, purses, and safes or
security storage containers.

8.       Based upon my training and experience, I know that computer hardware and

software may be important to a criminal investigation in two distinct and important

respects: (1) the objects themselves may be instrumentalities, fruits, or evidence of crime,

and/or (2) the objects may have been used to collect and store information about crimes

(in the form of electronic data). Rule 41 of the Federal Rules of Criminal Procedure

permits the government to search and seize computer hardware and software which are (1)

instrumentalities, fruits, or evidence of crime, or (2) storage devices for information about

crime. The analysis of electronically stored data, whether performed on-site or in a

laboratory or other controlled environment, may entail any or all of several different

techniques. Such techniques may include, but shall not be limited to, surveying various

file “directories” and the individual files they contain (analogous to looking at the outside

of a file cabinet for the pertinent files, in order to locate the evidence and instrumentalities

authorized for seizure by the warrant); “opening” or reading the first few “pages” of such

files in order to determine their precise contents; “scanning” storage areas to discover and

possibly recover recently deleted data; scanning storage areas for deliberately hidden files;



     Case 2:20-mj-00232-WED Filed 11/16/20 Page 6 of 55 Document 1
or performing electronic “keyword” searches through all electronic storage areas to

determine whether occurrences of language contained in such storage areas exist that are

intimately related to the subject matter of the investigation.

9.           I am an investigative or law enforcement officer of the United States within the

meaning of 18 U.S.C. 2510(7), in that I am empowered by law to conduct investigations

of and to make arrests for federal felony offenses.


       II.     LOCATIONS TO BE SEARCHED
10.          Based on the information below, I believe that probable cause exists to believe

that in the State and Eastern District of Wisconsin, and elsewhere, Ronnie R. MITCHELL,

Devereaux A. PATTON, Stevie L. PATTON Jr., Martiese D. HUDSON, Brian J.

EDWARDS, Terry N. MCLAIN, Deshawn T. CHATMAN, Joseph C. KNILANS, Angela

M. BRZINSKI, April C. DAVIS, Anna N. LAWRENCE, Menachin O. BROWN, Brian

N. SAUNDERS JR., Dawneitha R. GANT, Alexander MONETTE, Shane R.

TRENTADUE, Lamarr D. MCCLELLAN, and others have committed, are committing,

and will commit violations of Title 21, United States Code, Sections 841 and 846 (illegal

narcotics distribution (fentanyl and heroin) and illegal narcotics trafficking conspiracy

(fentanyl and heroin).

11.         Based on the below information, I also believe probable cause exists to believe

that evidence of the above-referenced crimes are located in the following locations:


a.       1913 Center Street, Racine, Wisconsin 53403. This property is utilized by
Devereaux A. PATTON and Dawneitha R. GANT. Described as a one-story, single-
family residence located on Center Street. The residence has yellow siding and red brick,
white trim, and gray shingled roof. The numbers of 1913 are displayed on a white column
that is on the left side of the front porch that is located on the west side of the residence.The
entry/exit door is located on the west side of the residence.




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 7 of 55 Document 1
E       645 S. Green Bay Road, Apt. #4, Racine, WI 53403. This property is utilizedby
Alexander MONETTE. Described as a two-story, multi-family residence apartment
building located on S. Green Bay Road. The residence has red brick and tan siding, white
trim, and gray shingled roof. The numbers of 645 are displayed on a balcony on the west
side of the apartment building. The entry/exit doors are located on the north side, east side,
and west side of the apartment building.

F       1630 Kearney Avenue, Lower, Racine, WI 53405. This property is utilizedby
Martiese D. HUDSON. Described as a two-story, multi-family residence located on
Kearney Avenue. The residence has tan siding and red brick, tan trim, and black shingled
roof. The numbers of 1630 are displayed on a tan column that is on the right side of the
front porch that is located on the east side of the residence. The entry/exit door is locatedon
the east side of the residence.

G        2207 Mead Street, Lower, Racine, WI 53403. This property is utilized by
Menachin O. BROWN and Jennifer SCHWARTZ. Described as a two-story, multi-
familyresidence located on Mead Street. The residence has red siding and brown brick,
whitetrim, and gray shingled roof. The numbers of 2207 are displayed on the right side of
thefront door frame that is located on the west side of the residence. The entry/exit door is
located on the west side of the residence.

H       2201 20th Street, Unit #2, Racine, WI 53403. This property is utilized by
Devereaux A. PATTON and Jazmyne MORRIS. Described as a one-story, multi-family
residence located on 20th Street. The residence has charcoal gray siding, white trim, and
black shingled roof. The numbers of 2201 are displayed on the gray siding on the northside
of the residence. The number 2 is attached to the right side of the entry door. Theentry/exit
door has a white colored screen door and is located on the west side of theresidence.

 I      1931 Mead Street, Racine, WI 53403. This property is utilized by Ronnie R.
MITCHELL and Kimberly STEWARD. Described as a two-story, multi-family
residence located on Mead Street. The residence has tan and brown siding, white trim, and
brownshingled roof. The numbers of 1931 are displayed on the tan siding, to the left of the
garage door. The entry/exit door has a brown colored screen door and is located on thenorth
side of the residence.




  Case 2:20-mj-00232-WED Filed 11/16/20 Page 8 of 55 Document 1
12.          I have obtained the facts set forth in this affidavit through my personal

participation in the investigation described below, from my review of oral and written

reports of other law enforcement officers participating in this and related investigations,

records, documents, and other evidence obtained during this investigation. The

investigation to date has involved traditional law enforcement methods, including, but not

limited to: confidential informants, undercover, interviews, documentary evidence, phone

analysis, physical surveillance, and an order authorizing the interception of wire

communications of Ronnie R. MITCHELL and the phone number utilized by the

MITCHELL DTO members.

13.          Because this affidavit is submitted for the limited purpose of securing a search

warrant for the above described residences, I have not included each and every fact known

to me concerning this investigation. I have set forth only the facts that I believe are

essential to establish the necessary foundation for the requested search warrants.


      III.      PROBABLE CAUSE

14.          Between approximately December 1, 2019 and November 2020, Special Agents

and Task Force Officers from the DEA Tactical Diversion Squad (TDS) 67 from the DEA

Milwaukee District Office conducted an investigation into the MITCHELL Drug

Trafficking Organization (DTO). During the months of December 2019 to May 2019,

three Racine County Sheriff’s Office-Metro Drug Unit (MDU) Confidential Sources (CS)

and a Source of Information (SOI) provided information about numerous individuals

involved in the processing, packaging, and distribution of heroin/fentanyl, cocaine base

(“crack”), Oxycodone pills, Suboxone strips, and ecstasy in the City of Racine, State of

Wisconsin. During the month of December 2019 to present, MDU agents have utilized




  Case 2:20-mj-00232-WED Filed 11/16/20 Page 9 of 55 Document 1
three CS’s to conduct over 80 controlled purchases of heroin/fentanyl, cocaine base

(“crack”), Oxycodone pills, Suboxone strips, and ecstasy. All three CS’s and the SOI

identified five locations in Racine, WI and the CS’s information assisted with establishing

probable cause for search warrants at all six of the locations.

15.      Based on information provided from the three CS’s, recorded audio phone calls

during the controlled buys, or surveillance/observations made by MDU agents during the

controlled buys; case agents were able to develop a hierarchy structure in the MITCHELL

DTO. Ronnie MITCHELL was identified as the source of supply of the DTO. Devereaux

PATTON was identified as leader of the DTO. Joseph HARMON, Menachin O.

BROWN, April C. DAVIS, Angela M. BRZINSKI, Martiese D. HUDSON, Joseph C.

KNILANS, Terry T. MCLAIN, Stevie L. PATTON Jr., Willie CHATMAN, Deshawn T.

CHATMAN, Brian J. EDWARDS, Anna N. LAWRENCE, Alexander MONETTE,

Shane TRENTADUE, Lamarr D. MCCLELLAN, and Dawneitha GANT were identified

as “runners” and selling the controlled substances for the MITCHELL DTO.

a.       On March 31, 2020, TFO Steven Deschler and MDU Agent Tom Knaus debriefed

a reliable confidential source (hereinafter referred to as “CS-2"). CS-2 provided detailed

information regarding the MITCHELL DTO to include but not limited to multiple phone

numbers members are utilizing, vehicles members are driving, and where DTO members

are residing. CS-2 was introduced to members of the MITCHELL DTO by Vanessa

PERRY (aka NESSA). Shortly after being introduced to several members of the

MITCHELL DTO, CS-2 proceeded to purchase heroin/fentanyl from members of the

DTO. CS-2 stated that during the month of November 2019 through March 2020, the CS

purchased heroin/fentanyl approximately 60 times from members of the MITCHELL




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 10 of 55 Document 1
DTO. The CS estimated that s/he purchased a total of 37.5 grams of heroin/fentanyl from

members of the MITCHELL DTO.


b.       CS-2 has provided information about the membership, structure, and customs of

the drug trafficking organization involving the MITCHELL DTO. CS-2 has positively

identified several members through a driver’s license and/or booking photograph. CS-2

has conducted several, consensually-recorded conversations with MITCHELL DTO

members, both in person and on the telephone during the course of this investigation. CS2

has conducted controlled purchases of heroin/fentanyl from DTO members. CS-2's

information concerning this DTO has been corroborated by another Source of

Information, telephone records, Wisconsin Department of Transportation records, circuit

court records, physical surveillance, and through controlled drug purchases, and

consensually-recorded conversations and phone calls that CS-2 has had with MITCHELL

DTO members. CS-2's information has never been found to be false or misleading.

c.       Your affiant know that CS-2 has worked as a source for the Racine County

Sheriff’s Office-Metro Drug Unit since January of 2019. CS-2 has worked as a source for

DEA since May of 2020. CS-2 has a criminal history that includes an arrest for non-

criminal retail theft. CS-2 has no pending criminal cases and is receiving monetary

compensation in return for this information and assistance. For these reasons, your affiant

considers CS2 to be reliable.

16.      On April 2, 2020, TFO Steven Deschler and MDU Agent Tom Knaus debriefed a

reliable confidential source (hereinafter referred to as “CS-1"). CS-1 provided detailed

information regarding the MITCHELL DTO to include but not limited to multiple phone

numbers members are utilizing, vehicles members are driving, and where DTO members



     Case 2:20-mj-00232-WED Filed 11/16/20 Page 11 of 55 Document 1
are residing. CS-1 was introduced to members of the MITCHELL DTO by an unknown

white female who is known as “AMBER” (LNU). Shortly after being introduced to

several members of the MITCHELL DTO, CS-1 proceeded to purchase heroin/fentanyl,

cocaine base (“crack”), and Suboxone strips from members of the MITCHELL DTO. CS-

1 stated that during the summer of 2019 through March of 2020, s/he has purchased

heroin/fentanyl, cocaine base (“crack”), and/or Suboxone film strips approximately 500

times from members of the MITCHELL DTO. The CS estimated that s/he purchased a

total of 72.5 grams of heroin/fentanyl, 556.5 grams of cocaine base (“crack”), and eight

Suboxone film strips from members of the MITCHELL DTO.

a.       CS-1 has provided information about the membership, structure, and customs of

the drug trafficking organization involving the MITCHELL DTO. CS-1 has positively

identified several members through a driver’s license and/or booking photograph. CS-1

has conducted several, consensually-recorded conversations with MITCHELL DTO

members, both in person and on the telephone during the course of this investigation. CS1

has conducted controlled purchases of heroin/fentanyl, cocaine base (“crack”), and/or

Suboxone strips from DTO members. CS-1's information concerning this DTO has been

corroborated by another Source of Information, telephone records, Wisconsin Department

of Transportation records, circuit court records, physical surveillance, and through

controlled drug purchases, and consensually-recorded conversations and phone calls that

CS-1 has had with MITCHELL DTO members. CS-1's information has never been found

to be false or misleading.

b.       Your affiant know that CS-1 has worked as a source for the Racine County




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 12 of 55 Document 1
Sheriff’s Office-Metro Drug Unit since January of 2020. CS-1 has worked as a source for

DEA since May of 2020. CS-1 has a criminal history that includes arrests for escape-

criminal arrest, resisting or obstructing an officer, criminal trespass to a dwelling,

contempt of court - disobey order, possession of drug paraphernalia, criminal damage to

property, carrying a concealed weapon, theft - movable property and prostitution. CS-1

has no pending criminal cases and is receiving monetary compensation in return for this

information and assistance. For these reasons, your affiant considers CS-1 to be reliable.

17.      On April 13, 2020, TFO Steven Deschler and MDU Agent Jim Muller debriefed a

reliable confidential source (hereinafter referred to as “CS-3"). CS-3 provided detailed

information regarding the MITCHELL DTO to include but not limited to multiple phone

numbers members are utilizing, vehicles members are driving, and where DTO members

are residing. CS-3 was introduced to members of the MITCHELL DTO by Joseph C.

KNILANS. Shortly after being introduced to several members of the MITCHELL DTO,

CS-3 proceeded to purchase heroin/fentanyl and/or cocaine base (“crack”) from members

of the MITCHELL DTO. CS-3 stated that during the month of December 2019 through

May of 2020, s/he has purchased heroin/fentanyl and/or cocaine base (“crack”),

approximately 100 times from members of the MITCHELL DTO. The CS estimated that

s/he purchased a total of 33.5 grams of heroin/fentanyl and 2.1 grams of cocaine base

(“crack”) from members of the MITCHELL DTO.

a.       CS-3 has provided information about the membership, structure, and customs of

the drug trafficking organization involving the MITCHELL DTO. CS-3 has positively

identified several members through a driver’s license and/or booking photographs. CS-3

has conducted several, consensually-recorded conversations with MITCHELL DTO




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 13 of 55 Document 1
members, both in person and on the telephone during the course of this investigation.

CS-3 has conducted controlled purchases of heroin/fentanyl and/or cocaine base (“crack”)

from DTO members. CS-3's information concerning this DTO has been corroborated by

another Source of Information, telephone records, Wisconsin Department of

Transportation records, circuit court records, physical surveillance, and through controlled

drug purchases, and consensually-recorded conversations and phone calls that CS-3 has

had with MITCHELL DTO members. CS-3's information has never been found to be

false or misleading.

b.       Your affiant know that CS-3 has worked as a source for the Racine County

Sheriff’s Office-Metro Drug Unit since December of 2019. CS-3 has worked as a source

for DEA since May of 2020. CS-3 has a criminal history that includes arrests for failure

to support, bail jumping, and DUI-aggravated battery, possession of drug paraphernalia,

retail theft, and domestic abuse-violate a domestic abuse temporary restraining order. CS-

3 has no pending criminal cases and is receiving monetary compensation in return for this

information and assistance. For these reasons, your affiant considers CS-3 to be reliable.


18.      On May 27, 2020, TFO Steven Deschler and TFO Jessie Lewis debriefed a

reliable source of information (hereinafter referred to as “SOI"). SOI provided detailed

information regarding the MITCHELL DTO to include but not limited to multiple phone

numbers members are utilizing, vehicles members are driving, and where DTO members

are residing. SOI was introduced to members of the MITCHELL DTO by “Rogelio”.

Shortly after being introduced to several members of the MITCHELL DTO, SOI

proceeded to purchase heroin/fentanyl and/or cocaine base (“crack”) from members of the

MITCHELL DTO. SOI stated that during the month of April 2019 through May of 2020,



     Case 2:20-mj-00232-WED Filed 11/16/20 Page 14 of 55 Document 1
s/he has purchased heroin/fentanyl and/or cocaine base (“crack”), approximately 1165

times from members of the MITCHELL DTO. The SOI estimated that s/he purchased a

total of approximately 321.5 grams of heroin/fentanyl and approximately 162.5 grams of

cocaine base (“crack”) from members of the MITCHELL DTO.

a.          SOI has provided information about the membership, structure, and customs of

the drug trafficking organization involving the MITCHELL DTO. SOI has positively

identified several members through a driver’s license and/or booking photograph. SOI's

information concerning this DTO has been corroborated by another Source of

Information, telephone records, Wisconsin Department of Transportation records, circuit

court records, physical surveillance, and through controlled drug purchases with the three

CSs, and consensually recorded conversations and phone calls that the CSs have had with

MITCHELL DTO members. SOI is cooperating in an attempt to earn consideration in a

state prosecution. SOI's information has never been found to be false or misleading.


b.          Your affiant know that SOI has worked as a source for the Racine County

Sheriff’s Office Metro Drug Unit since May of 2020. SOI has worked as a source for

DEA since June of 2020. SOI has a criminal history that includes arrests for resisting or

obstructing an officer, possession of narcotic drugs, possession of drug paraphernalia,

possession amphetamine/LSD/psilocin, criminal damage to property, and bail jumping

misdemeanor. SOI has a pending criminal cases and is receiving cooperation in return for

this information and assistance. For these reasons, your affiant considers SOI to be

reliable.


Controlled Purchase of Narcotics

CS-1 Controlled Buys Information:



     Case 2:20-mj-00232-WED Filed 11/16/20 Page 15 of 55 Document 1
20.      Racine County Sheriff’s Office-Metro Drug Unit Agents and Task Force Officers

from the DEA Tactical Diversion Squad (TDS) 67 from the DEA Milwaukee District

Office utilized CS-1 to conduct approximately thirty controlled buys from MITCHELL

DTO members from January of 2020 through October of 2020.


Controlled Buy on January 17, 2020.

21.      On January 17, 2020, CS-1 communicated with Martiese D. HUDSON at (224)

717- 6253 to arrange the purchase of 0.5 grams of heroin (suspected fentanyl) for $60 and

0.4 grams of “crack” cocaine for $40.

a.       Racine County Sheriff’s Office-Metro Drug Unit (hereinafter referred to as

“MDU”) Agent Tom Knaus met with CS-1 in order to conduct the heroin (suspected

fentanyl) and “crack” cocaine purchase from Martiese D. HUDSON (aka “YOUNG

BOY”) and Stevie L. PATTON Jr.

b.       At approximately 1:55 p.m., MDU Agent James Muller was conducting

surveillance at 1913 Center Street, in the City of Racine when he observed a green

Chevrolet Spark bearing Wisconsin temporary registration S2737F, parked at the

residence. At approximately 2:15 p.m., Agent Muller observed two black males exit out

of the 1913 Center Street residence and then enter into the green Chevrolet Spark. MDU

Agent Muller conducted moving surveillance of the green Chevrolet Spark over to a

residence located at 1720 Grand Avenue, in the City of Racine. MDU Agent Muller

ended surveillance. At approximately 2:26 p.m., MDU Agent Muller reestablished

surveillance near the 1720 Grand Avenue residence. MDU Agent Muller observed the

green Chevrolet Spark parked in the driveway to the residence.

c.       MDU Agent Knaus (working in an undercover capacity) drove CS-1 over to the



     Case 2:20-mj-00232-WED Filed 11/16/20 Page 16 of 55 Document 1
1700 block of Grand Avenue and dropped CS-1 off. MDU Agent Knaus observed CS-1

walk over to the green Chevrolet Spark that was parked in the driveway for 1720 Grand

Avenue. At approximately 2:37 p.m., MDU Agent Knaus observed CS-1 enter into rear

driver’s side seat of the green Chevrolet Spark. After a brief period of time, MDU Agent

Knaus observed CS-1 exit the green Chevrolet Spark and walk back to his MDU vehicle.

CS-1 entered back into Agent Knaus’s MDU vehicle and then they drove out of the area.

MDU Agent Knaus retrieved from CS-1 a clear plastic baggie corner containing a gray

chunky/powdery substance and two plastic baggie corner ends that contained white

chunky substance. CS-1 stated s/he met with Martiese D. HUDSON and Stevie L.

PATTON Jr. in the green Chevrolet Spark in the driveway to 1720 Grand Avenue. CS-1

stated PATTON Jr. gave CS-1 the heroin (suspected fentanyl) and “crack” cocaine. CS-1

stated s/he gave PATTON Jr. the $100 of buy money. After the deal was complete, CS-1

exited the green Chevrolet Spark and walked back over to MDU Agent Knaus’ MDU

vehicle.

d.         MDU Agent Knaus tested a small sample of the gray chunky/powdery (suspected

heroin/fentanyl) utilizing a NARK II test kit and it tested positive for the presence of

heroin. MDU Agent Knaus tested a small sample of the white chunky substance utilizing

a NARK II test kit and it tested positive for the presence of cocaine base (“crack”).

Controlled Buy on March 20, 2020.

22.      On March 20, 2020, CS-1 communicated with Stevie L. PATTON Jr. at (224) 717-

6253 to arrange the purchase of 3.5 grams of “crack” cocaine for $225 and three Suboxone

strips for $30.




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 17 of 55 Document 1
a.       Racine County Sheriff’s Office-Metro Drug Unit (hereinafter referred to as

“MDU”) Agent Tom Knaus met with CS-1 in order to conduct the “crack” cocaine and

Suboxone strips purchase from PATTON Jr. and April C. DAVIS.

b.       MDU Sgt. Keith Dobesh was conducting surveillance at 1913 Center Street,

Racine, WI when he observed a blue Mitsubishi Outlander bearing Wisconsin temporary

registration S2772F parked at the residence. MDU Sgt. Keith Dobesh observed Stevie L.

PATTON Jr. exit out of 1913 Center Street and enter into the blue Mitsubishi Outlander.

MDU Agents conducted moving surveillance of the blue Mitsubishi Outlander from 1913

Center Street to the 1900 block of Grand Avenue, in the City of Racine, the buy location.

c.       MDU Agent Knaus (working in an undercover capacity) drove CS-1 to the 1900

block of Grand Avenue and parked his MDU vehicle. At approximately 10:40 a.m., MDU

Agent Knaus observed the blue Mitsubishi Outlander bearing Wisconsin temporary

registration S2772F arrive and park near his MDU vehicle. MDU Agent Knaus observed

CS-1 exit out of his vehicle, walk over to the blue Mitsubishi Outlander, and enter into the

rear passenger’s side door of the vehicle. After a brief period of time, MDU Agent Knaus

observed CS-1 exit the blue Mitsubishi Outlander and walk back to his MDU vehicle.

CS-1 entered Agent Knaus’s MDU vehicle and he drove out of the area. MDU Agent

Knaus retrieved from CS-1 a clear plastic knotted sandwich baggie containing a white

chunky substance and three Suboxone strips. CS-1 stated s/he met with April C. DAVIS

and Stevie PATTON Jr. in the blue Mitsubishi Outlander, in the 1900 block of Grand

Avenue. CS-1 stated s/he gave April C. DAVIS the $255 of buy money. In return, CS-1

stated PATTON Jr. gave CS-1 the crack cocaine and Suboxone strips. After the deal was

complete, CS1 exited the blue Mitsubishi Outlander and walked back over to Agent




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 18 of 55 Document 1
Knaus’ vehicle.

d.       MDU Agent Knaus tested a small sample of the white chunky substance utilizing

a NARK II test kit and it tested positive for the presence of cocaine base (“crack”).

e.       Immediately after the controlled buy concluded, MDU Agents conducted moving

surveillance of the blue Mitsubishi Outlander from the buy location to 1913 Center Street,

Racine, WI. Upon arrival at the residence, MDU Agents observed Devereaux A.

PATTON arrive in a blue Chevrolet van bearing Wisconsin registration AHN-2270.

MDU Agents observed Stevie L. PATTON Jr. and Devereaux A. PATTON meet outside

of the residence and then walk into 1913 Center Street together.

Controlled Buy on April 2, 2020.

23.     On April 2, 2020, CS-1 communicated with Brian J. EDWARDS at (224) 717-6253

to arrange the purchase of heroin (suspected fentanyl).

a.       At approximately 4:06 p.m., MDU Agent James Muller was conducting

surveillance at EDWARDS’ residence, 3011 Durand Avenue, Apt. 212, Racine,

Wisconsin. MDU Agent Muller observed EDWARDS arrive at his residence, operating a

silver Ford Focus bearing a Wisconsin temporary registration of S2791F. MDU Agent

Muller observed EDWARDS park the vehicle and then walk into the apartment building.

b.       At approximately 4:13 p.m. MDU Agent Tom Knaus met with CS-1 in order to

conduct the heroin purchase from Brian J. EDWARDS. MDU Agent Knaus had CS-1

complete a recorded phone call to EDWARDS at (224) 717-6253. CS-1 initially asked

EDWARDS if he had crack cocaine and heroin (suspected fentanyl) for sale. EDWARDS

replied to CS-1 that he had heroin (suspected fentanyl), however he did not have crack




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 19 of 55 Document 1
cocaine and that he had to wait to hear from the “big man”. EDWARDS told CS-1 that he

would meet

s/he at a Walgreens located on Durand Avenue (east of EDWARDS’s residence) in

approximately 10 minutes from the time of the recorded phone call.

c.       At approximately 4:32 p.m. MDU Agent James Muller was still conducting

surveillance EDWARDS’ residence when he observed EDWARDS and a heavy set black

male (believed to be Ronnie R. MITCHELL) exit the apartment building. MDU Agent

James Muller observed both individuals enter into the silver Ford Focus and drive

eastbound towards the Walgreens.

d.       While EDWARDS and the black male were driving eastbound on Durand

Avenue, CS-1 told MDU Agent Knaus that s/he had just spoken with “E” (identified as

being an alias for Ronnie R. MITCHELL) and was told by him that EDWARDS and he

were on their way to meet CS-1. MDU Agents followed the silver Ford Focus to

Devereaux A. PATTON’s residence, 1913 Center Street, Racine, WI. MDU Agents

observed the heavy set black male exit the Ford Focus and enter into a gray Ford F150

bearing Wisconsin registration RW7924.

e.       At approximately 4:52 p.m., CS-1 told MDU Agent Knaus that s/he called the

(224) 717- 6253 again and this time spoke with Stevie L. PATTON Jr. (aka “DREADS”

and/or “NEPHEW”). CS-1 was told by Stevie L. PATTON Jr. that EDWARDS and “E”

(Ronnie MITCHELL) were not coming and that PATTON Jr. had changed shifts and just

taken over the dope cellular phone and would be delivering the heroin to CS-1.

f.       At approximately 5:04 p.m., MDU Agents observed Stevie L. PATTON Jr.

operating the same Ford Focus that EDWARDS was operating earlier. MDU Agents




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 20 of 55 Document 1
conducted moving surveillance of the Ford Focus to EDWARDS’s residence, 3011

Durand Avenue, Racine, WI. After a short period of time, MDU Agents continued

moving surveillance of the Ford Focus from 3011 Durand Avenue to 1913 Center Street,

Racine, WI.

g.       At approximately 5:14 p.m., MDU Agent Knaus had CS-1 complete another

recorded phone call to (224) 717-6253. According to CS-1, Stevie L. PATTON Jr.

answered the phone and instructed CS-1 to meet him at the intersection of DeKoven

Avenue and Grand Avenue, in the City of Racine, to complete the drug transaction.

h.       MDU Agent Knaus (working in an undercover capacity) drove CS-1 to the 1900

block of Grand Avenue. At approximately 5:40 p.m., MDU Agent Knaus observed

Stevie L. PATTON Jr. arrive in the area of where MDU Agent Knaus’ vehicle was

parked. MDU Agent Knaus observed PATTON Jr. operating the same silver Ford Focus

(Wisconsin temporary plate S2791F) that EDWARDS was operating earlier that

afternoon. MDU Agent Knaus saw PATTON Jr. park directly behind his MDU vehicle.

MDU Agent Knaus observed CS-1 exit his vehicle and then walk over to the silver Ford

Focus and enter into the front passenger’s seat. After a short period of time, MDU Agent

Knaus observed CS-1 exchange US currency with PATTON Jr., exit the silver Ford

Focus, and walk back to his vehicle. CS-1 entered Agent Knaus’ MDU vehicle and then

they drove out of the area. MDU Agent Knaus retrieved from CS-1 two knotted plastic

baggie corners containing an off- white chunky/powdery substance. CS-1 stated s/he met

with Stevie L. PATTON Jr. in the silver Ford Focus that was parked directly behind MDU

Agent Knaus’ vehicle. CS-1 stated PATTON Jr. gave CS-1 the heroin. CS-1 stated s/he




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 21 of 55 Document 1
gave PATTON Jr. the $120 of buy money. After the deal was complete, CS-1 exited the

silver Ford Focus and walked back over to MDU Agent Knaus’ MDU vehicle.

i.       MDU Agent Knaus tested a small sample of the off-white chunky/powdery

substance utilizing a NARK II test kit and it tested positive for the presence of heroin.

Controlled Buy on April 16, 2020.

24. On April 16, 2020, CS-1 communicated with Ronnie R. Mitchell at (262) 412-2027 to

arrange the purchase of 3 grams of heroin (suspected fentanyl) and 1 gram of crack

cocaine for a total of $400.

a.       Racine County Sheriff’s Office-Metro Drug Unit (hereinafter referred to as

“MDU”) Agent Tom Knaus met with CS-1 in order to conduct the heroin (suspected

fentanyl) and crack cocaine purchase from Ronnie R. MITCHELL. MDU Agent Knaus

had CS-1 complete a recorded phone call to MITCHELL at (262) 412-2027. MITCHELL

answered the phone and CS-1 ordered $400 worth of heroin and crack cocaine.

MITCHELL told CS-1 that he would send over Menachin O. BROWN to meet CS-1 in

the 1300 block of Rosalind Avenue in Racine, WI to complete the drug transaction.

b.       At approximately 1:21 p.m., MDU Agents James Muller and Sgt. Keith Dobesh

were conducting surveillance at Devereaux A. PATTON’s residence, 1913 Center Street,

Racine, WI when they observed Menachin O. BROWN and an unknown female exit the

residence and enter a maroon Chevrolet Trailblazer bearing Wisconsin registration

ML5408. MDU Agents conducted moving surveillance of the maroon Chevrolet

Trailblazer from 1913 Center Street to BROWN’s residence, 2207 Mead Street Lower, in

the Village of Mount Pleasant. MDU Agents observed BROWN exit the maroon Chevy

Trailblazer and walk into his residence utilizing the front door. At approximately 1:27




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 22 of 55 Document 1
p.m., MDU Agents observed BROWN and the unknown female exit the residence

utilizing the front door, enter back into the maroon Chevrolet

Trailblazer, and then drive back to 1913 Center Street. At approximately 2:15 p.m., MDU

Agents observed BROWN exit 1913 Center Street, enter the maroon Chevrolet

Trailblazer, and then drive to the 1300 block of Rosalind Avenue, the buy location.

c.       MDU Agent Knaus (working in an undercover capacity) drove CS-1 over to the

1300 block of Rosalind Avenue and waited for BROWN to arrive. At approximately 2:21

p.m., MDU Agent Knaus observed the maroon Chevrolet Trailblazer arrive in the 1300

block of Rosalind Avenue where he was parked with CS-1. MDU Agent Knaus observed

CS-1 exit his vehicle and enter into the rear passenger seat of the maroon Chevrolet

Trailblazer. The vehicle drove away with CS-1 in it, and then returned shortly. The

vehicle parked behind MDU Agent Knaus’ vehicle. MDU Agent Knaus was able to

observe that BROWN was the operator of the vehicle and an unknown female was seated

in the front passenger’s seat. MDU Agent Knaus observed CS-1 exit the maroon Chevy

Trailblazer and return back to his vehicle. CS-1 entered Agent Knaus’ MDU vehicle and

then they drove out of the area. MDU Agent Knaus retrieved from CS-1 a clear plastic

baggie corner containing a gray powdery substance and one plastic baggie corner end that

contained a white chunky substance. CS-1 stated s/he met with Menachin BROWN and

an unknown female in the maroon Chevrolet Trailblazer in the 1300 block of Rosalind

Avenue. CS-1 stated BROWN gave CS-1 the heroin and crack cocaine. CS-1 stated s/he

gave BROWN the $400 of buy money. After the deal was complete, CS-1 exited the

maroon Chevrolet Trailblazer and walked back over to MDU Agent Knaus’ MDU vehicle.




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 23 of 55 Document 1
d.       MDU Agent Knaus tested a small sample of the gray chunky/powder utilizing a

NARK II test kit and it tested positive for the presence of heroin. MDU Agent Knaus

tested a small sample of the white chunky substance utilizing a NARK II test kit and it

tested positive for the presence of cocaine base (“crack”).

Controlled Buy on May 1, 2020.

25. On May 1, 2020, CS-1 communicated with Ronnie R. MITCHELL at (262) 412-2027

to arrange the purchase of 3 grams of heroin (suspected fentanyl) and 1 gram of “crack”

cocaine for a total of $400.

a.       Racine County Sheriff’s Office-Metro Drug Unit (hereinafter referred to as

“MDU”) Agent Tom Knaus met with CS-1 in order to conduct the heroin (suspected

fentanyl) and “crack” cocaine purchase from Ronnie R. MITCHELL (aka “E”). MDU

Agent Knaus was told by CS-1 that at approximately 1:22 p.m., s/he called MITCHELL at

(262) 412-2027.    MITCHELL answered the phone and CS-1 ordered $400 worth of

heroin and “crack” cocaine from MITCHELL and arranged for MITCHELL to meet CS-1

at approximately 3:30 p.m., in the 1300 block of Rosalind Avenue. MITCHELL told CS-

1 that he would send over BROWN to meet CS-1 in the 1300 block of Rosalind Avenue to

complete the drug transaction.


b.       At approximately 2:54 p.m., MDU Agent Bob Christman was conducting

surveillance at Menachin O. BROWN’s residence, 2207 Mead Street Lower, in the

Village of Mount Pleasant, when he observed a maroon Chevy Trailblazer bearing

Wisconsin registration ML5408 parked near the residence. At approximately 3:28 p.m.,

MDU Agent Christman observed BROWN exit his residence and enter into the operator’s

seat of the maroon Chevy Trailblazer. MDU Agent Christman conducted a moving



     Case 2:20-mj-00232-WED Filed 11/16/20 Page 24 of 55 Document 1
surveillance of the maroon Chevy Trailblazer over to the drug transaction location in the

1300 block of Rosalind Avenue.


c.       MDU Agent Knaus (working in an undercover capacity) drove CS-1 over to the

1300 block of Rosalind Avenue and waited for BROWN to arrive. At approximately 3:36

p.m., MDU Agent Knaus observed the maroon Chevy Trailblazer arrive in the 1300 block

of Rosalind Avenue where he was parked with CS-1. MDU Agent Knaus observed CS-1

exit out of his vehicle and then enter into the front passenger’s seat of the maroon Chevy

Trailblazer. After a short period of time, MDU Agent Knaus observed CS-1 exit out of

the maroon Chevy Trailblazer and return back to his vehicle. CS-1 entered back into

Agent Knaus’ MDU vehicle and then they drove out of the area. MDU Agent Knaus

retrieved from CS-1 a knotted plastic baggie corner containing a tan chunky/powdery

substance and one knotted plastic baggie corner end that contained a white chunky

substance. CS-1 stated s/he met with Menachin O. BROWN in the maroon Chevy

Trailblazer in the 1300 block of Rosalind Avenue. CS-1 stated BROWN gave CS-1 the

heroin (suspected fentanyl) and “crack” cocaine. CS-1 stated s/he gave BROWN the $400

of buy money. After the deal was complete, CS-1 exited the maroon Chevy Trailblazer

and walked back over to MDU Agent Knaus’ MDU vehicle.


d.       MDU Agent Knaus tested a small sample of the tan chunky/powder utilizing a

NARK II test kit and it tested positive for the presence of fentanyl. MDU Agent Knaus

tested a small sample of the white chunky substance utilizing a NARK II test kit and it

tested positive for the presence of cocaine base (“crack”).

e.       After the controlled buy was completed, MDU Agents conducted moving

surveillance of the maroon Chevy Trailblazer back to BROWN’s residence, 2207 Mead



     Case 2:20-mj-00232-WED Filed 11/16/20 Page 25 of 55 Document 1
Street Lower, in the Village of Mount Pleasant. MDU agents observed BROWN walk

back into his residence utilizing the front door.

Controlled Buy on May 4, 2020.

26.     On May 4, 2020, CS-1 communicated with Stevie L. PATTON Jr. Nat (224) 717-

6253 to arrange the purchase of 1 gram of heroin (suspected fentanyl) and 0.4 gram of

“crack” cocaine for $160.

a.       Racine County Sheriff’s Office-Metro Drug Unit (hereinafter referred to as

“MDU”) Agent Tom Knaus met with CS-1 in order to conduct the heroin and “crack”

cocaine controlled buy from Stevie L. PATTON Jr.

b.       MDU Agent Knaus had CS-1 complete a recorded phone call to Stevie L.

PATTON Jr. at (224) 717-6253. PATTON Jr. answered the phone and CS-1 ordered

$160 worth of heroin (suspected fentanyl) and “crack” cocaine. PATTON Jr. told CS-1

that he was not coming and that another person (later identified as Deshawn T.

CHATMAN) would meet CS-1 at Fine Fare Foods located at 1819 Durand Avenue,

Mount Pleasant, Wisconsin to complete the drug transaction.

c.       MDU Agent Drew Wroblewski was conducting surveillance at 1913 Center

Street, Racine, WI when he observed a red Ford Focus bearing Wisconsin temporary

registration S2781F parked at the residence. At approximately 9:25 a.m., MDU Agent

Wroblewski observed a black male (later identified as being Deshawn T. CHATMAN)

exit out of the 1913 Center Street residence and then enter into the red Ford Focus. MDU

Agent Wroblewski conducted moving surveillance of the red Ford Focus from 1913

Center Street to the buy location, Fine Fare Foods.




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 26 of 55 Document 1
d.       MDU Agent Knaus (working in an undercover capacity) drove CS-1 to the area of

Fine Fare Foods and dropped CS-1 off. At approximately 9:30 a.m., MDU Agent Knaus

observed the red Ford Focus arrive at Fine Fare Foods. MDU Agent Knaus observed CS-

1 enter into the front passenger’s seat of the red Ford Focus. MDU Agent Knaus observed

the red Ford Focus drive away and then turn around on Phillips Avenue and drop off CS-1

near Fine Fare Foods. CS-1 walked back to MDU Agent Knaus’ vehicle, entered back

into his vehicle, and Agent Knaus drove out of the area. MDU Agent Knaus retrieved

two plastic knotted baggie corners that contained a tan powdery substance and two plastic

baggie corners that contained a white chunky substance from CS-1. CS-1 stated s/he met

with a black male that identified himself as “D’SHAUN” in the red Ford Focus at Fine

Fare Food. CS-1 stated s/he gave “D’SHAUN” (later positively identified by CS-1 as

Deshawn T. CHATMAN) the $160 of buy money. In return, CS-1 stated “D’SHAUN”

gave CS-1 the heroin and “crack” cocaine. After the deal was complete, CS-1 exited the

red Ford Focus and walked back over to MDU Agent Knaus’ MDU vehicle.

e.       MDU Agent Knaus tested a small sample of the tan powdery substance utilizing a

NARK II test kit and it tested positive for the presence of fentanyl. MDU Agent Knaus

tested a small sample of the white chunky substance utilizing a NARK II test kit and it

tested positive for the presence of cocaine base (“crack”).

Controlled Buy on August 27, 2020.

27. On August 27, 2020, CS-1 communicated with Ronnie R. MITCHELL at (262) 321-

4730 to arrange the purchase of 3.5 grams of heroin (suspected fentanyl) and twenty 30

mg Oxycodone pills for $950.

a.       Racine County Sheriff’s Office-Metro Drug Unit (hereinafter referred to as




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 27 of 55 Document 1
“MDU”) Agents Tom Knaus and Donald Vandervest met with CS-1, in order to conduct

the heroin and Oxycodone pills purchase from MITCHELL.

b.          At approximately 1:08 p.m., MDU Agents Knaus and Vandervest had CS-1

complete a recorded phone call to MITCHELL. MITCHELL answered the phone and CS-

1 told MITCHELL that s/he was ready to order the heroin and Oxycodone pills.

MITCHELL told CS- 1 that he was checking on the status of the pills and that he would

call CS-1 back. Several minutes later, MITCHELL called CS-1 back and asked CS-1 if

s/he wanted to also purchase eight Suboxone filmstrips. CS-1 agreed to buy the Suboxone

filmstrips, along with the heroin and Oxycodone pills. MITCHELL instructed CS-1 to

meet him at the intersection of Case Avenue and DeKoven Avenue.


c.          Prior to MDU Agents Knaus and Vandervest meeting with CS-1, MDU Agent

Jim Muller was conducting surveillance at 2201 20th Street #2, Racine, WI when he

observed a maroon Chevrolet Express van bearing Illinois temporary registration

410V017 parked at the residence, at approximately 12:23 p.m. At approximately 12:37

p.m., MDU Sgt. Dobesh conducted moving surveillance of the maroon Chevrolet Express

van from 2201 20th Street #2, Racine, WI to Taylor Mart gas station, 1813 Taylor Avenue,

Racine, WI. MDU Sgt. Dobesh positively identified the operator of the maroon Chevrolet

Express van as Devereaux A. PATTON. At approximately 12:48 p.m., MDU Agent

Robert Christman observed Shane R. TRENTADUE walking towards D. PATTON’s

location.


d.          MDU Agents Knaus and Vandervest (working in an undercover capacity) drove

CS-1 over to the area of Case Avenue and DeKoven Avenue. As the MDU Agents were

waiting with CS-1, they were told by CS-1 that s/he observed a gold Kia Sedona minivan



     Case 2:20-mj-00232-WED Filed 11/16/20 Page 28 of 55 Document 1
bearing Wisconsin registration KA7936, which is utilized by members of the DTO, park

to the south of their location. At approximately 1:28 p.m., CS-1 exited out of the MDU

vehicle and walked over to the gold Kia Sedona and entered into the front passenger seat.

Prior to the controlled buy, MDU Sgt. Dobesh observed Angela M. BRZINSKI operating

the gold Kia Sedona minivan.


e.       While CS-1 was inside of the gold Kia Sedona minivan, MDU Agent Jeff

Chiapete was conducting surveillance at 2201 20th Street, Unit #2, Racine, WI, when he

observed a black male exit a tan Ford Explorer bearing Illinois registration BF35248

which was parked across the street from 2201 Street, #2. MDU Agent Chiapete observed

the black male walk over to the maroon Chevrolet Express van and enter into the vehicle.

MDU Agent Chiapete observed the maroon Chevrolet Express van drive out of the area.

f.       At approximately 1:30 p.m., MDU Agent Knaus observed the maroon Chevrolet

Express van drive pass CS-1 and MDU Agent Knaus’ location and then observed the van

being parked in the 1900 block of Case Avenue. MDU Agent Knaus observed that D.

PATTON was the operator of the van and also observed Ronnie R. MITCHELL was

seated in the front passenger’s seat. As soon as the maroon Chevrolet Express parked,

MDU Agent Knaus observed CS-1 exit out of the gold Kia Sedona, walk to the maroon

Chevrolet Express van, and have contact with the occupants of the vehicle. After the CS-1

made contact with the occupants, MDU Agent Knaus observed CS1 return back to the

gold Kia Sedona for a short period of time and then returned back to MDU

Agents Knaus and Vandervest’s MDU vehicle. MDU Agent Knaus retrieved from CS-1

eight Suboxone filmstrips, a knotted plastic sandwich baggie that contained the 20

Oxycodone pills, and seven plastic knotted baggie corners that contained a brown




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 29 of 55 Document 1
chunky/powdery substance. CS-1 stated s/he met with a white female named “Angie”

(Angela BRZINSKI) in the gold Kia Sedona minivan. CS-1 asked BRZINSKI if CS-1

could give BRZINSKI the money for the controlled substances. BRZINSKI told CS-1

that MITCHELL was about to arrive to their location and that CS-1 could pay him when

he shows up. As CS-1 was speaking with BRZINSKI, CS-1 observed D. PATTON show

up in his van. CS-1 exited out of the gold Kia Sedona and walked over to the maroon

Chevrolet van and opened the rear driver’s side door. CS-1 observed MITCHELL seated

in the front passenger’s seat, an unknown black male and an unknown white male were

seated in the rear passenger’s seats. CS-1 stated s/he gave MITCHELL the $1030 of buy

money. In return, CS-1 stated MITCHELL gave CS-1 eight Suboxone filmstrips and 20

Oxycodone pills. MITCHELL asked CS-1 if BRZINSKI gave the heroin to CS-1. CS-1

replied, “No”. MITCHELL instructed CS-1 to return to the gold Kia Sedona minivan and

tell BRZINSKI to give CS-1 the heroin. CS-1 returned to the gold Kia Sedona minivan

and asked for the heroin. BRZINSKI gave CS-1 the heroin (suspected fentanyl). After

the deal was complete, CS-1 exited BRZINSKI’s gold Kia Sedona minivan and walked

back over to MDU Agents Knaus and Vandervest’s MDU vehicle and turned over the

controlled substances to MDU Agent Knaus. MDU Agent Knaus showed a photo of

Angela BRZINSKI and Shane TRENTADUE to CS-1. CS-1 was able to positively

BRZINSKI as the white female driver of the gold Kia Sedona that delivered the heroin to

CS-1. CS-1 was able to positively identify TRENTADUE as the white male that was

seated in the rear passenger seat of the maroon Chevrolet van.

d.       MDU Agent Knaus tested a small sample of the brown chunky/powdery substance

utilizing a NARK II test kit and it tested positive for the presence of heroin. MDU Agent

Knaus utilized the website Drugs.com to identify the Suboxone film strips and Oxycodone



     Case 2:20-mj-00232-WED Filed 11/16/20 Page 30 of 55 Document 1
Hydrochloride 30mg pills.

Controlled Buy on September 11, 2020.

28. On September 11, 2020, CS-1 communicated with Ronnie R. Mitchell at (262) 321-

4730 to arrange the purchase of 25 Percocet pills, 50 Suboxone filmstrips and 3.5 grams of

heroin for a total of $1600.

      a.         Racine County Sheriff’s Office-Metro Drug Unit (hereinafter referred to as

“MDU”) Agent Tom Knaus and Agent Donald Vandervest met with CS-1 in order to

conduct the heroin (suspected fentanyl), 25 Percocet pills, and 50 Suboxone film strips

purchase from Ronnie R. MITCHELL (aka “E”). While in MDU Agents Knaus’

presence, MITCHELL called CS-1 from (262) 321-4730. MITCHELL reconfirmed with

CS-1 what s/he was purchasing. MITCHELL and CS-1 had several more phone calls/text

messages between each other and CS-1 was told by MITCHELL that he was unable to get

the Percocet pills. MITCHELL and CS-1 agreed to meet at 12:00 p.m. at the intersection

of Case Avenue and DeKoven Avenue in the City of Racine, to complete the drug

transaction. MDU Agents Knaus and Vandervest drove CS-1 to the area of drug

transaction location. While at the drug transaction location, CS-1 and MITCHELL had

several more phone calls between each other. The last phone call from MITCHELL’s

phone number of (262) 321-4730 was at approximately 12:27 p.m., MITCHELL asked

CS-1 if they (CS1 and U/C Agent Knaus) would wait a little bit longer so that

MITCHELL could get the Percocet pills. CS-1 told MITCHELL that they (CS-1 and U/C

Agent Knaus) would buy the Percocet pills during the next unscheduled drug transaction.

b.         At approximately 12:30 p.m., MDU Agents Jeff Chiapete and Jim Muller were

conducting surveillance at 2201 20th Street #2, Racine, WI. MDU Agents Chiapete and




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 31 of 55 Document 1
Muller observed Devereaux A. PATTON exit the residence, enter into the operator’s seat

of a white Buick Enclave bearing Wisconsin registration AJS-8321, and drive towards the

drug transaction location, Case Avenue and DeKoven Avenue, in the City of Racine.

c.         At approximately 12:31 p.m., MDU Agent Knaus observed D. PATTON arrive in

the white Buick Enclave bearing Wisconsin registration AJS-8321 (DOT check shows the

plate registered to a green Oldsmobile Cutlass convertible to Jazmyne MORRIS at 2201

20th Street, #2, Racine, WI). MDU Agent Knaus observed D. PATTON park his vehicle

directly behind MDU Agents Knaus and Vandervest’s MDU vehicle. MDU Agent Knaus

observed CS-1 exit the MDU vehicle, walk to the white Buick Enclave, and enter into

front passenger’s seat. After a short period of time, MDU Agent Knaus observed CS-1

exit the white Buick Enclave and return back to his MDU vehicle. After CS-1 entered the

MDU vehicle, Agent Knaus and Vandervest drove out of the area. MDU Agent Knaus

retrieved a knotted plastic bag that contained 50 Suboxone filmstrips and a knotted plastic

baggie corner containing a gray chunky/powdery substance from CS-1. CS-1 stated s/he

met with D. PATTON in the white Buick Enclave in the 1900 block of Case Avenue. CS-

1 stated when s/he entered into the vehicle, s/he observed that MITCHELL was on a video

chat with D. PATTON. CS-1 stated that s/he spoke with D. PATTON and MITCHELL

while inside the vehicle. CS-1 stated s/he gave D. PATTON the $850 of buy money. D.

PATTON gave CS-1 the heroin (suspected fentanyl) and Suboxone film strips.

While inside the white Buick Enclave, MITCHELL told CS-1 to try to get their guy (U/C

MDU Agent Knaus) to wait around for the pills. CS-1 told MITCHELL that s/he would

try. After the deal was complete, CS-1 exited the white Buick Enclave and walked back

over to MDU Agents Knaus and Vandervest’s MDU vehicle.

      d.   MDU Agent Knaus tested a small sample of the gray chunky/powdery substance



     Case 2:20-mj-00232-WED Filed 11/16/20 Page 32 of 55 Document 1
utilizing a NARK II test kit and it tested positive for the presence of heroin.

CS-2 Controlled Buys Information:

29.      Racine County Sheriff’s Office-Metro Drug Unit Agents and Task Force Officers

from the DEA Tactical Diversion Squad (TDS) 67 from the DEA Milwaukee District

Office utilized CS-2 to conduct approximately 43 controlled buys from MITCHELL DTO

members from January of 2020 through October of 2020.


Controlled Buy on March 19, 2020.

30.      On March 19, 2020, CS-2 communicated with Martiese D. HUDSON at (224)

717-6253 to arrange the purchase of 1.0 gram of heroin (suspected fentanyl) for $120.

a.       Racine County Sheriff’s Office-Metro Drug Unit (hereinafter referred to as

“MDU”) Agent Tom Knaus met with CS-2 in order to conduct the heroin (suspected

fentanyl) controlled buy from Martiese HUDSON.

b.       MDU Agent Knaus had CS-2 complete a recorded phone call to Martiese D.

HUDSON at (224) 717-6253.        Martiese D. HUDSON answered the phone and CS-2

ordered $120 worth of heroin (suspected fentanyl). Martiese D. HUDSON told CS-2 that

he would meet CS-2 near George’s Tavern, 1201 N. Main Street, Racine, WI, to complete

the drug transaction.


c.       MDU Agent Knaus (working in an undercover capacity) waited with CS-2 in the

area of George’s Tavern. At approximately 3:30 p.m., MDU Agent Knaus observed

HUDSON operating a blue Mitsubishi Outlander bearing Wisconsin temporary

registration S2772F arrive and park near George’s Tavern. MDU Agent Jeff Chiapete

observed CS-2 enter into the front passenger’s seat of HUDSON’s vehicle. MDU Agent




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 33 of 55 Document 1
Chiapete conducted moving surveillance of HUDSON’s vehicle and observed CS-2 get

dropped off in the 300 block of Barker Street. MDU Agent Chiapete observed CS-2 walk

back to MDU Agent Knaus’s MDU vehicle. CS-2 entered back into MDU Agent Knaus’s

vehicle. MDU Agent Knaus retrieved from CS-2 a knotted sandwich baggie corner that

contained a gray chunky substance and another knotted sandwich baggie corner that

contained a gray powdery substance that was said to be heroin. CS- 2 stated s/he met with

HUDSON in the blue Mitsubishi Outlander. CS-2 stated s/he gave HUDSON the $120 of

MDU buy money. In return, CS-2 stated HUDSON gave CS-2 two small baggies of

heroin. After the deal was complete, CS-2 exited HUDSON’s vehicle and walked back

over to MDU Agent Knaus’s MDU vehicle and turned over the heroin to him.

d.       MDU Agent Knaus tested a small sample of the gray powdery substance utilizing

a NARK II test kit and it tested positive for the presence of heroin.

e.       As soon as the controlled buy was completed, MDU Agent Muller conducted

moving surveillance of Hudson’s vehicle back to 1630 Kearney Avenue Lower, Racine,

WI. MDU Agent Muller observed HUDSON park the blue Mitsubishi Outlander and then

walk into the front door of 1630 Kearney Avenue Lower.

Controlled Buy on July 9, 2020.

31. On July 9, 2020, CS-2 communicated with Stevie L. PATTON Jr. at (312) 248-5850

to arrange the purchase of 12 Suboxone filmstrips for $120.

a.       Racine County Sheriff’s Office-Metro Drug Unit (hereinafter referred to as

“MDU”) Agent Tom Knaus met with CS-2 in order to conduct the Suboxone film strips

controlled buy from PATTON Jr.




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 34 of 55 Document 1
b.       At approximately 3:08 p.m., MDU Agent Knaus had CS-2 complete a recorded

phone call to PATTON Jr. at (312) 248-5850.    PATTON Jr. answered the phone and CS-

2 ordered $120 worth of Suboxone filmstrips. PATTON Jr. instructed CS-2 to meet him

at the intersection of Dekoven Avenue and Center Street, in the City of Racine, to

complete the drug transaction. MDU Agents conducted moving surveillance of CS-2’s

vehicle over to the intersection of Dekoven Avenue and Center Street.

c.       At approximately 3:21 p.m. MDU Agent Knaus observed CS-2 arrive and park in

the 800 block of Dekoven Avenue. At the same time that CS-2 arrived, MDU Agent

Knaus observed PATTON Jr. exit out of 1913 Center Street, walk over to CS-2’s vehicle

and enter into the front passenger’s seat. A short time later, MDU Agent Knaus observed

PATTON Jr. exit out of CS2’s vehicle and walk back towards 1913 Center Street. MDU

Agent Knaus followed CS-2 back to the predetermined meet location. CS-2 entered back

into MDU Agent Knaus’s vehicle. MDU Agent Knaus retrieved 12 Suboxone filmstrips

from CS-2. CS-2 stated s/he met with PATTON Jr. inside CS-2’s vehicle. CS-2 stated

s/he gave PATTON Jr. the $120 of MDU buy money. In return, CS-2 received 12

Suboxone film strips from PATTON Jr. After the deal was complete, PATTON Jr. exited

out of CS-2’s vehicle and walked back towards 1913 Center Street, Racine, WI. CS-2

drove back to the predetermined meet location and turned over the Suboxone filmstrips to

MDU Agent Knaus.


CS-3 Controlled Buys Information:

32.      Racine County Sheriff’s Office-Metro Drug Unit Agents and Task Force Officers

from the DEA Tactical Diversion Squad (TDS) 67 from the DEA Milwaukee District

Office utilized CS-3 to conduct approximately 35 controlled buys from MITCHELL DTO



     Case 2:20-mj-00232-WED Filed 11/16/20 Page 35 of 55 Document 1
members from January of 2020 through October of 2020.

Controlled Buy on February 6, 2020.

33.      On February 6, 2020, CS-3 communicated with Terry N. MCLAIN at (224) 717-

6253 to arrange the purchase of 0.5 grams of heroin for $60.

a.       Racine County Sheriff’s Office-Metro Drug Unit (hereinafter referred to as

“MDU”) Agent Jim Muller met with CS-3 in order to conduct the heroin controlled buy

from MCLAIN.

b.       MDU Agent Muller had CS-3 complete a recorded phone call to MCLAIN at

(224) 7176253.   MCLAIN answered the phone and CS-3 ordered $60 worth of heroin.

MCLAIN instructed CS-3 to meet him at 1720 Grand Avenue, in the City of Racine, to

complete the drug transaction.

c.       MDU Agent Muller drove CS-3 to 1720 Grand Avenue, Racine, WI and parked

directly in front of the residence. MDU Agent Muller observed MCLAIN standing on the

front steps to 1720 Grand Avenue. At approximately 10:41 a.m., MDU Agent Muller

observed CS-3 exit out of his MDU vehicle and meet with MCLAIN. MDU Agent

Muller observed CS3 and MCLAIN walk over to the driveway and enter into a gray

Chrysler 200 bearing Wisconsin registration 995-ZHY (DOT check of the license plate

showed it on a gray 2015 Chrysler 200 to listed owners Samantha L MILLER at 5373

Eastway Apt. 4, Greenfield, WI and Terry MCLAIN at 1720 Grand Avenue, Racine, WI).

After a short amount of time, MDU Agent Muller observed CS-3 and MCLAIN exit out of

the gray Chrysler 200. MDU Agent Muller observed CS-3 walk back to his MDU vehicle

and then they drove out of the area. MDU Agent Muller retrieved a knotted sandwich

baggie corner of a gray chunky substance that was said to be heroin. CS-3 stated s/he




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 36 of 55 Document 1
gave MCLAIN the $60 of MDU buy money. In return, CS-3 received the heroin from

MCLAIN.


d.       After the controlled buy, MDU Agent Bob Christman observed MCLAIN walk

into the front door of 1720 Grand Avenue, Racine, WI.

e.       MDU Agent Muller tested a small sample of the gray chunky substance utilizing a

NARK II test kit and it tested positive for the presence of heroin.

Controlled Buy on March 25, 2020.

34. On March 25, 2020, CS-3 communicated with Martiese D. HUDSON at (773) 815-

7378 to arrange the purchase of 3.5 grams of cocaine for $275.

a.       Racine County Sheriff’s Office-Metro Drug Unit (hereinafter referred to as

“MDU”) Agent Jim Muller met with CS-3 in order to conduct the cocaine buy from

Martiese HUDSON.

b.       MDU Agent Muller had CS-3 complete a recorded phone call to HUDSON at

(773) 8157378.    HUDSON answered the phone and CS-3 ordered $275 worth of cocaine.

HUDSON instructed CS-3 to meet him at the intersection of Howe Street and 16th Street.

At approximately 3:40 p.m., MDU Agent Muller drove CS-3 to the 1600 block of Howe

Street Racine, WI to complete the drug transaction.

c.       MDU Agent Knaus was conducting surveillance at HUDSON’s residence, 1630

Kearney Avenue Lower, Racine, WI. At approximately 3:46 p.m., MDU Agent Knaus

observed HUDSON exit out of his front door to his residence. MDU Agent Knaus

observed HUDSON enter into a blue Mitsubishi Outlander bearing Wisconsin temporary

registration S2772F. MDU Agent Knaus conducted moving surveillance of the blue

Mitsubishi Outlander to the area of the drug transaction.



     Case 2:20-mj-00232-WED Filed 11/16/20 Page 37 of 55 Document 1
d.       At approximately 3:48 p.m., MDU Agent Muller observed HUDSON arrive in the

blue Mitsubishi Outlander. MDU Agent Muller observed HUDSON park directly in front

of his MDU vehicle. MDU Agent Muller observed CS-3 exit out of his MDU vehicle,

walk over to HUDSON’s vehicle, and then enter into the front passenger’s seat. After a

short period of time, MDU Agent Muller observed CS-3 exit out of HUDSON’s vehicle

and then enter back into his MDU vehicle. MDU Agent Muller retrieved from CS-3 a

knotted sandwich baggie corner that contained a gray chunky substance and another

knotted sandwich baggie that contained a white powdery/chunky substance that was said

to be cocaine. CS-3 stated s/he met with HUDSON in the blue Mitsubishi Outlander. CS-

3 stated s/he gave HUDSON the $275 of MDU buy money. In return, CS-3 stated

HUDSON gave CS-3 the sandwich baggie filled with cocaine. After the deal was

complete, CS-3 exited HUDSON’s vehicle and walked back over to MDU Agent

Muller’s MDU vehicle and turned over the cocaine to him.

e.    MDU Agent Muller tested a small sample of the white powdery/chunky substance

utilizing a NARK II test kit and it tested positive for the presence of cocaine.

Controlled Buy on April 29, 2020.

35. On April 29, 2020, CS-3 communicated with Deshawn T. CHATMAN at (224) 717-

6253 to arrange the purchase of 2.0 grams of heroin for $230.

a.       Racine County Sheriff’s Office-Metro Drug Unit (hereinafter referred to as

“MDU”) Sgt. Dobesh met with CS-3 in order to conduct the heroin buy from Deshawn

CHATMAN.

b.       At approximately 8:52 a.m., MDU Sgt. Dobesh had CS-3 complete a recorded

phone call to CHATMAN at (224) 717-6253. CHATMAN answered the phone and CS-3



     Case 2:20-mj-00232-WED Filed 11/16/20 Page 38 of 55 Document 1
ordered $230 worth of heroin. CHATMAN and CS-3 agreed to meet at a gas station

located at the intersection of 6th Street and Memorial Drive, in the City of Racine, to

complete the drug transaction. MDU Sgt. Dobesh dropped off CS-3 at the Neighborhood

Pantry gas station located at 1511 W. 6th Street, in the City of Racine, to complete the drug

transaction.

c.       MDU Agent Vandervest was conducting surveillance at Martiese D. HUDSON’s

residence, 1630 Kearney Avenue Lower, Racine, WI. At approximately 9:31 a.m., MDU

Agent Vandervest observed Deshawn CHATMAN exit out of HUDSON’s residence.

MDU Agent Vandervest observed CHATMAN enter into a red Ford Focus bearing

Wisconsin temporary registration S2781F. MDU Agent Vandervest observed

CHATMAN drive out of the area.

d.       At approximately 9:34 a.m., MDU Sgt. Dobesh observed CHATMAN arrive in

the red Ford Focus. MDU Sgt. Dobesh observed CS-3 enter into the front passenger’s seat

of the red Ford Focus. MDU Sgt. Dobesh observed CHATMAN drive out of the area

with CS-3. MDU Sgt. Dobesh conducted moving surveillance of the red Ford Focus over

to 400 block of Luedtke Avenue, in the City of Racine. MDU Sgt. Dobesh observed CS-

3 get dropped off and then MDU Sgt. Dobesh picked up CS-3 and drove out of the area.

MDU Sgt. Dobesh retrieved from CS-3 two knotted sandwich baggie corners that

contained a brownish-gray powdery/chunky substance that was said to be heroin. CS-3

stated s/he met with CHATMAN in the red Ford Focus. CS-3 stated s/he gave

CHATMAN $120 of MDU buy money, due to CHATMAN not having the agreed upon

amount of heroin. In return, CS-3 stated CHATMAN gave CS-3 the two sandwich baggie

corners filled with heroin. After the deal was complete, CHATMAN dropped CS-3 off in




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 39 of 55 Document 1
the 400 block of Luedtke Avenue. CS-3 was picked up by MDU Sgt. Dobesh and then

CS-3 turned over the heroin and the remaining MDU buy money to MDU Sgt. Dobesh.

e.       After the controlled buy, at approximately 9:47 a.m., MDU Agent Vandervest

observed the red Ford Focus parked back at 1630 Kearney Avenue, Racine, WI.

f.       MDU Sgt. Dobesh tested a small sample of the brownish-gray powdery/chunky

substance utilizing a NARK II test kit and it tested positive for the presence of heroin.


Addresses

36.      1913 Center Street, Racine, Wisconsin, 53403.         Devereaux A. PATTON’s

driver license, which was issued on February 7, 2020 and expiring on August 24, 2028,

shows D. PATTON using the address of 1913 Center Street, Racine, Wisconsin, 53403.

Dawneitha R. GANT’s driver license, which was issued on May 9, 2014 and expiring on

September 18, 2020, shows GANT using the address of 1913 Center Street, Racine,

Wisconsin, 53403. A check of the utilities for 1913 Center Street, Racine, Wisconsin,

53403, on October 19, 2020, revealed the utilities are in Dawneitha GANT’s name. The

utilities have been in Dawneitha GANT’s name since June 18, 2015 and Dawneitha

GANT is believed to be D. PATTON’s girlfriend or wife.


June 30, 2020 Surveillance of MITCHELL DTO members

37.      Case agents conducted surveillance 1913 Center Street. At approximately 9:50

a.m., MDU Agents observed Brian EDWARDS arrive to 1913 Center Street in a red

Chevrolet Sonic. MDU agents observed EDWARDS exit the vehicle and then walk into

the residence. After a short period of time, MDU agents observed EDWARDS and Brian

N. SAUNDERS Jr. exit the residence and enter back into the vehicle and then drive out of

the area.



     Case 2:20-mj-00232-WED Filed 11/16/20 Page 40 of 55 Document 1
a.       At approximately 11:05 a.m., MDU agents observed Menachin O. BROWN,

Stevie L. PATTON, Jr., and April C. DAVIS on the porch at 1913 Center Street, Racine,

WI.

b.       At approximately 11:07 a.m., MDU Agents observed Ronnie R. MITCHELL

arrive at 1913 Center Street, Racine, WI. MDU Agents observed MITCHELL, BROWN,

S. PATTON Jr., and DAVIS walk into the residence. At approximately 11:11 a.m., MDU

agents observed EDWARDS and SAUNDERS JR. arrive back to the residence and then

walk into 1913 Center Street.


July 13, 2020 Surveillance of MITCHELL DTO members

38.      Case agents conducted surveillance at 1913 Center Street, Racine, WI. At

approximately 12:08 p.m., MDU Agents observed Ronnie R. MITCHELL arrive in a

brown Ford pick-up truck displaying Wisconsin registration RW7924. MDU Agents

observed MITCHELL exit the truck and knock at the front door, with no answer. MDU

Agents observed Dawneitha R. GANT arrive in a black Chevrolet Tahoe. MDU Agents

observed GANT exit the vehicle and give a package to MITCHELL. MITCHELL placed

the package into the truck that he was operating. MDU Agents observed GANT, Stevie L.

PATTON Jr., Brian N. SAUNDERS Jr., and April C. DAVIS standing around the truck

while MITCHELL was going through the package. October 23, 2020 Surveillance of

MITCHELL DTO members

39.      Case agents conducted surveillance at 1913 Center Street, Racine, WI. At

approximately 5:38 p.m., surveillance observed Brian N. SAUNDERS Jr.‘s white Pontiac

Grand Am displaying




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 41 of 55 Document 1
Wisconsin registration 536-YRF parked in front of 1913 Center Street. MDU Agents

observed SAUNDERS Jr. enter his vehicle and drive out of the area. At the same time

that SAUNDERS Jr. was driving away, MDU Agents observed Dawneitha R. GANT

arrive in her black Chevrolet Tahoe bearing Wisconsin registration AHN-2435 (A DOT

check showed the vehicle registered to Addrin BROWN on a 2002 Chevy Tahoe).

October 24, 2020 Surveillance of MITCHELL DTO members

40.       Case agents conducted surveillance at 1913 Center Street, Racine, WI. At

approximately 11:04 a.m., surveillance observed Devereaux A. PATTON exit out of the

front door and stand on the porch. PATTON was observed speaking with Nicholas BONO

(Case agents positively identified him from previous surveillance) who was working on a

vehicle that was parked in the driveway. At approximately 11:06 a.m., Case agents

observed PATTON walk back into the residence.

a.        At approximately 1:24 p.m., case agents observed Brian N. SAUNDERS Jr. exit

1913 Center Street, Racine, WI. enter into his white Pontiac Grand Am, and then drive out

of the area.

b.        At approximately 1:24 p.m. case agents observed Devereaux A. PATTON drive

away from 1913 Center Street in his maroon Chevrolet Express van bearing Wisconsin

temporary registration 410V017 (A DOT check showed the vehicle registered to an Alicia

VERIKAS).

c.       At approximately 1:30 p.m., case agents observed Brian SAUNDERS return back

home in his white Pontiac Grand Am and then walk into the front door.


October 27, 2020 Surveillance of MITCHELL DTO members




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 42 of 55 Document 1
41. At approximately 4:15 p.m., case agents observed Brian SAUNDERS’s white Pontiac

Grand Am vehicle parked in front of 1913 Center Street.

a. At approximately 5:50 p.m., MDU Agent Donald Vandervest observed Devereaux A.

PATTON’s maroon Chevrolet Express van parked outside of 1913 Center Street. The

surveillance team was able to observe that the DTO members were utilizing a gold Kia

Sedona minivan bearing Wisconsin registration KA7936, to deliver controlled substances

to their drug clientele. At the same time that PATTON’s vehicle was observed parked at

1913 Center Street, MDU Agent Vandervest also observed the gold Kia Sedona minivan

parked at the residence. October 28, 2020 Surveillance of MITCHELL DTO members

At approximately 4:18 p.m., MDU Agent Christman observed Devereaux A. PATTON

drop off Menachin O. BROWN at 1913 Center Street. MDU Agent Christman observed

BROWN enter into a silver minivan and then out of the area.

October 31, 2020 Surveillance of MITCHELL DTO members

42. At approximately 8:38 a.m., TFO Lewis observed a teal Oldsmobile Cutlass Supreme

bearing Wisconsin registration AJS-8274 (A DOT check showed the vehicle registered to

Jazmyne MORRIS at 2201 20th Street), parked at the residence.

a.       At approximately 10:32 a.m., TFO Lewis observed Devereaux A. PATTON open

the passenger side door of the teal Oldsmobile Cutlass Supreme, reach in and appeared to

be rummaging around inside of the vehicle. TFO Lewis observed D. PATTON close his

vehicle’s door and start to slowly walk away from the vehicle. As D. PATTON started to

walk away from the vehicle an unidentified black male arrived on a bicycle. The black

exited off of the bicycle and leaned it up against the teal Oldsmobile Cutlass Supreme. D.

PATTON and the unidentified black male walked into the front door. A brief moment

later, the black male exited out of the front door of the residence. (TFO Lewis believed



     Case 2:20-mj-00232-WED Filed 11/16/20 Page 43 of 55 Document 1
that D. PATTON delivered controlled substance(s) to the black male based on the short

term contact). Court Authorized Intercepted communications

43. On October 23, 2020, Ronnie R. MITCHELL utilizing 262-321-4730 (Target

Telephone #2) called Alexander MONETTE at 262-308-3368 (Target Telephone #1)

and instructed MONETTE to come to Center Street. At the time of MITCHELL’s

request, MONETTE was selling controlled substances for the MITCHELL DTO at that

moment and was doing so at the request of Ronnie R. MITCHELL. Case agents have

established 1913 Center Street, Racine, WI as known location for members of the

MITCHELL DTO to be at and sell controlled substances. 44. 2201 20 th Street,

Unit #2, Racine, Wisconsin, 53403. Jazmyne MORRIS’s driver license, which was

issued on April 20, 2020 and expiring on August 5, 2025, shows MORRIS using the

address of 2201 20th Street, Unit #2, Racine, Wisconsin, 53403. Your affiant checked the

Racine County Sheriff’s Office computer database program. Your affiant located a simple

assault report that was dated on August 11, 2020, documented under RASO complaint

number 20-33720. After review of the report, your affiant learned that MORRIS was

described as being D. PATTON’s new girlfriend. A check of the Wisconsin Circuit Court

Access Program (CCAP) showed on February 22, 2019, Jazmyne MORRIS was charged

with a traffic citation and MORRIS used the address of 2201 20th Street, Apt. #2, Racine,

Wisconsin 53403. A DOT records check indicated MORRIS owned a white 2010 Buick

Enclave SUV, Wisconsin license plate AJS-8274, registered to Jazmyne MORRIS

residing at 2201 20th Street, Unit #2, Mount Pleasant, Wisconsin. A check of the utilities

for 2201 20th Street, Unit #2, Racine, Wisconsin 53403 on October 19, 2020 revealed the

utilities are in Jazmyne MORRIS’s name and have been in Jazmyne MORRIS’s name

since February 24, 2016.   October 23, 2020 Surveillance of MITCHELL DTO members



  Case 2:20-mj-00232-WED Filed 11/16/20 Page 44 of 55 Document 1
45.         Case agents conducted surveillance at 2201 20th Street, Unit #2. At

approximately 6:02 p.m., MDU Agents observed Ronnie R. MITCHELL arrive in a blue

Hyundai Sonata bearing Illinois temporary registration 515V239 (A DOT check showed

the vehicle registered to a Gina CODY, residing at 6907 N. Oakley Road, Chicago IL

60645).      October 24, 2020 Surveillance of MITCHELL DTO members

      46.               Case agents conducted surveillance at 2201 20th Street, Unit #2. At

approximately 2:01 p.m., case agents observed Devereaux A. PATTON exit out of the

front door and walk to his maroon Chevrolet Express van and drive out of the area.

October 25, 2020 Surveillance of MITCHELL DTO members

47. At approximately 8:00 a.m., TFO Lewis observed Devereaux A. PATTON’s maroon

Chevrolet Express van bearing Wisconsin temporary registration 410V017, parked outside

of the residence.

            a.   At approximately 11:57 a.m., MDU Agent Bob Christman observed

 Devereaux A. PATTON drive away in his maroon Chevy Express van bearing Wisconsin

 temporary registration 410V017. At approximately 12:09 p.m., MDU Agent Christman

 observed PATTON return back to 1913 Center Street.


October 28, 2020 Surveillance of MITCHELL DTO members

48.         At approximately 1:18 p.m., MDU Agent Jeffery Chiapete and TFO Jessie Lewis

observed Ronnie R. MITCHELL, Devereaux A. PATTON, and an unidentified male on a

motorcycle, meeting outside of 2201 20th Street, Racine, WI. MDU Agent Chiapete and

TFO Lewis observed Devereaux A. PATTON seated in his maroon Chevrolet Express

van, while the unidentified male on the motorcycle was parked in the street next to the

driver’s side door of PATTON’s van. MDU Agent Chiapete and TFO Lewis were able to



  Case 2:20-mj-00232-WED Filed 11/16/20 Page 45 of 55 Document 1
observe MITCHELL operating a white Chevrolet Malibu bearing Wisconsin registration

139-XEH (A DOT check showed the vehicle registered to GKC Title LLC, on a white

2012 Chevy Malibu). TFO Lewis observed MITCHELL grab a large bag out of

PATTON’s maroon Chevrolet Express van, carry it over to the white Chevrolet Malibu,

and place it inside of the vehicle. October 29, 2020 Surveillance of MITCHELL DTO

members

49.      At approximately 8:04 a.m., MDU Agent Castillo observed Devereaux A.

PATTON arrive and park in front of the residence. MDU Agent Castillo observed

PATTON exit out of the vehicle and walk into Unit #2.

a.       At approximately 9:04 a.m., TFO Lewis observed Ronnie MITCHELL arrive in

his white Chevrolet Malibu, park in front of the residence, and walk into Unit #2.

b.       At approximately 1:52 p.m., MDU Agent Castillo and TFO Lewis observed

Devereaux A. PATTON and Jazmyne MORRIS arrive in a Buick Enclave SUV bearing

Wisconsin registration AJS-8274 (A DOT check showed the vehicle registered to Jazmyne

MORRIS at 2201 20th Street, Unit #2). MDU Agent Castillo and TFO Lewis observed

PATTON and MORRIS exit out of the vehicle and walk into 2201 20th Street Unit #2.

As PATTON and MORRIS were walking into Unit #2, Stevie L. PATTON Jr. arrived in

a teal Oldsmobile Cutlass Supreme bearing Wisconsin registration AJS-8274 (A DOT

check showed the vehicle registered to Jazmyne MORRIS at 2201 20th Street). MDU

Agent Castillo and TFO Lewis observed PATTON Jr. park the vehicle, exit out carrying a

small blue bag, and then walk into Unit #2. At approximately 2:00 p.m., MDU Agent

Castillo and TFO Lewis observed PATTON Jr. exit out of Unit #2 carrying the small bag,

return to his vehicle, and then drive out of the area.




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 46 of 55 Document 1
October 31, 2020 Surveillance of MITCHELL DTO members

    50.       At approximately 8:37 a.m., TFO Lewis observed Devereaux A. PATTON’s

maroon Chevrolet Express van parked at 2201 20th Street, Racine, WI.

a. At approximately 10:43 a.m., TFO Lewis observed Devereaux A. PATTON arrive at

the residence in a teal Oldsmobile Cutlass Supreme, bearing Wisconsin registration AJS-

8274 (A DOT check showed the vehicle registered to Jazmyne MORRIS at 2201 20th

Street). TFO Lewis observed D. PATTON park the vehicle, exit out of the vehicle

carrying a grocery bag and then walk into Unit #2.

51. 2207 Mead Street, Lower, Mount Pleasant, Wisconsin, 53403. Menachin

BROWN’s driver license, which was issued on March 25, 2019 and expiring on February

27, 2027, shows BROWN using the address of 2207 Mead Street, Lower, Mount Pleasant,

Wisconsin, 53403. A check of the Wisconsin Circuit Court Access Program (CCAP)

showed on June 7, 2019, Devereaux PATTON was charged with two misdemeanors, and

D. PATTON used the address of 2207 Mead Street, Racine, Wisconsin 53403. A DOT

records check indicated BROWN owned a red 1988 Chevrolet Beretta coupe, Wisconsin

VIN: 1G1LV14WXJY651439, registered to Menachin BROWN residing at 2207 Mead

Street Lower, Mount Pleasant, Wisconsin. A check of the utilities for 2207 Mead Street,

Lower, Mount Pleasant, Wisconsin, 53403 on October 19, 2020 revealed the utilities are

in Jennifer SCHWARTZ’s name and have been in Jennifer SCHWARTZ’s name since

January 24, 2017

October 30, 2020 Surveillance of MITCHELL DTO members

52. On October 30, 2020, at approximately 9:23 a.m., MDU Agent Drew Wroblewski

observed Menachin BROWN operating his red Ford Mustang, bearing Wisconsin




  Case 2:20-mj-00232-WED Filed 11/16/20 Page 47 of 55 Document 1
registration AKB-3725 (A DOT check showed the vehicle registered to Jennifer

SCHWARTZ at 2207 Mead Street Lower, Mount Pleasant, WI). MDU Agent

Wroblewski observed BROWN park his vehicle in front of 2207 Mead Street.

      a.    At approximately 12:51 p.m., FBI Gang Task Force Officer Kurt Heiser observed

BROWN’s red Ford Mustang parked at the residence.

October 31, 2020 Surveillance of MITCHELL DTO members

      53.             At approximately 12:29 p.m., MDU Agent Robert Christman observed

BROWN’s red Ford Mustang parked at the residence.

a.          At approximately 2:20 p.m., FBI Gang Task Force Officer Mark Haleen observed

Menachin O. BROWN and Jennifer SCHWARTZ exit out of their residence, enter into a

gray Chrysler Pacifica bearing Wisconsin registration AJE-8576 (A DOT check showed

the plate registered to EAN Holdings on a gray 2020 Chrysler Pacifica), and drive out of

the area.

b.          At approximately 2:23 p.m., MDU Agent Christman observed the gray Chrysler

Pacifica return back to the residence. FBI Gang Sgt. Thillemann observed the vehicle

back into the driveway. MDU Agent Christman observed BROWN grab the mail out of

the mailbox and walk back into 2207 Mead Street, Lower.

54.         1630 Kearney Avenue, Lower, Racine, Wisconsin, 53405. Martiese

HUDSON’s driver license, which was issued on February 27, 2020 and expiring on

December 4, 2028, shows HUDSON using the address of 1630 Kearney Avenue Lower,

Racine, Wisconsin, 53405. A DOT records check indicated HUDSON owned a green

2005 Chevrolet Tahoe SUV, Wisconsin VIN: 1GNEK13T55R123010, registered to

Martiese Deon HUDSON, residing at 1630 Kearney Avenue Lower, Racine, Wisconsin,




     Case 2:20-mj-00232-WED Filed 11/16/20 Page 48 of 55 Document 1
53405. A check of the utilities for 1630 Kearney Avenue, Lower, Racine, Wisconsin,

53405 on October 19, 2020 revealed utilities are in Jacqueline FREEMAN’s name and

have been in Jacqueline FREEMAN’s name since July 10, 2019.


October 26, 2020 Surveillance of MITCHELL DTO members

55.     On October 26, 2020, surveillance observed Stevie L. PATTON, Jr. and April C.

DAVIS operating a DTO rental vehicle a gold Kia Sedona bearing Wisconsin registration

KA7936. Surveillance was able to observe PATTON Jr. and DAVIS make numerous

deliveries of controlled substances based on court authorized intercepted phone calls of

262-308-3368 (Target Telephone #1). At approximately 10:59 a.m., after receiving an

intercepted phone call, surveillance observed PATTON Jr. and DAVIS deliver a

controlled substance(s) to a DTO drug customer at the intersection of 17th Street and Boyd

Avenue, in the City of Racine. After the delivery and at approximately 11:12 a.m., MDU

Agent Castillo observed PATTON Jr. and DAVIS drive over to 1630 Kearney Avenue

and park their vehicle. MDU Agent Castillo observed PATTON Jr. and DAVIS exit their

vehicle and walk into the front door of 1630 Kearney Avenue Lower, Racine, WI.


October 31, 2020 Surveillance of MITCHELL DTO members

56.     At approximately 2:35 p.m., MDU Agent Muller observed Martiese D. HUDSON

exit the front door of 1630 Kearney Avenue Lower, Racine, WI, enter the green Chevy

Tahoe bearing Wisconsin registration AHN-2416 (A DOT check showed the vehicle

registered to Martiese HUDSON at 1630 Kearney Avenue Lower, Racine, WI 53405), and

drive out of the area.

57.     645 S. Green Bay Road, Apt. #4, Racine, Wisconsin, 53403. Alexander

MONETTE’s driver license, which was issued on January 14, 2014 and expiring on



  Case 2:20-mj-00232-WED Filed 11/16/20 Page 49 of 55 Document 1
January 18, 2022, shows MONETTE using the address of 645 S. Green Bay Road, Apt. #4

Racine, Wisconsin, 53406. A check of the Wisconsin Circuit Court Access Program

(CCAP) showed on July 13, 2020, Alexander MONETTE had a civil judgment filed

against him and MONETTE used the address of 645 S. Green Bay Road, Apt. #4 Racine,

Wisconsin, 53406. A DOT records check indicated MONETTE owned a silver 2007

Saturn Relay Van, Wisconsin VIN: 5GZDV531X7D120930, registered to Alexander

MONETTE residing at 645 S. Green Bay Road, Apt. #4 Racine, Wisconsin, 53406. A

check of the utilities for 645 S. Green Bay Road, Apt. #4 Racine, Wisconsin, 53406 on

October 19, 2020 revealed the utilities are in Annette THOMAS’s name and have been in

Annette THOMAS’s name since June 13, 2015.

November 1, 2020 Surveillance of MITCHELL DTO members

58.     On November 1, 2020, at approximately 10:00 a.m., TFO Steve Deschler

observed Alexander MONETTE exit the west door of 645 S. Green Bay Road, Racine, WI

and walk to a black Chevrolet Trax displaying Wisconsin license plate 198WBS.

MONETTE opened the doors of the vehicle, reached into the back area of the vehicle, and

then went back into the apartment building utilizing the west door.

59.     On November 1, 2020, at approximately 12:35 p.m., TFO Simons reported

Alexander MONETTE arrived at 645 S. Green Bay Road and he was driving a black

Chevrolet Trax displaying Wisconsin 198WBS.

60.     On November 1, 2020, at approximately 12:46 p.m., TFO Simons reported

Alexander MONETTE left 645 S. Green Bay Road and he was driving the black

Chevrolet Trax displaying Wisconsin 198WBS.




  Case 2:20-mj-00232-WED Filed 11/16/20 Page 50 of 55 Document 1
61.     1931 Mead Street, Racine, Wisconsin, 53403. Ronnie MITCHELL’s Illinois

driver’s license, which was issued on April 18, 2018 and expiring on January 20, 2022,

shows MITCHELL using the address of 3912 W. Lexington Street, Chicago, IL 60624. A

check of the utilities for 1931 Mead Street, Racine, Wisconsin, 53406 on October 27,

2020 revealed the utilities are in Kimberly STEWART’s name and have been in Kimberly

STEWART’s name since May 1, 2020.


October 27, 2020 Surveillance of MITCHELL DTO members

62.     On October 27, 2020, at approximately 7:24 p.m., MDU Agent Drew Wroblewski

observed a white Chevy Malibu, bearing Wisconsin registration 139-XEH, being driven

into the garage at 1931 Mead Street, Racine, WI. The garage is connected to the

residence. During the course of conducting surveillance on the DTO members,

surveillance only observed MITCHELL operating the white Chevrolet Malibu (A DOT

check showed the vehicle registered to GKC Title, a rental car company).


October 30, 2020 Surveillance of MITCHELL DTO members

63.     On October 30, 2020, MDU Agent Castillo observed a white Chevrolet Malibu

bearing Wisconsin registration 139-XEH back out of the garage located at 1931 Mead

Street, Racine, WI. MDU Agent Castillo saw that Ronnie R. MITCHELL was driving the

white Chevrolet Malibu. The surveillance team followed MITCHELL to the intersection

of 20th Street and Clark Street and observed MITCHELL complete a quick hand-to-hand

exchange with Angela M. BRZINSKI, who was working the “dope phone” by selling

controlled substances for the MITCHELL DTO.




  Case 2:20-mj-00232-WED Filed 11/16/20 Page 51 of 55 Document 1
IV. CONCLUSION

64.     Based on the information below, I believe that probable cause exists to believe

that in the State and Eastern District of Wisconsin, and elsewhere, Ronnie R. MITCHELL,

Devereaux A. PATTON, Stevie L. PATTON Jr., Martiese D. HUDSON, Joseph

HARMON, Brian J. EDWARDS, Terry N. MCLAIN, DeShawn T. CHATMAN, Joseph

C. KNILANS, Angela M. BRZINSKI, April C. DAVIS, Anna N. LAWRENCE,

Menachin O. BROWN, Willie CHATMAN, Dawneitha R. GANT, and others have

committed, are committing, and will commit violations of Title 21, United States Code,

Sections 841 and 846 (illegal narcotics distribution (heroin, fentanyl, and cocaine) and

illegal narcotics trafficking conspiracy (heroin, fentanyl, and cocaine).


65.     Based on the facts contained within this affidavit, I further believe that probable

cause exists to believe that evidence of the offenses described above will be found in the

following locations:

a.        1913 Center Street, Racine, Wisconsin 53403. This property is utilized by
Devereaux A. PATTON and Dawneitha R. GANT. Described as a one-story, single-
family residence located on Center Street. The residence has yellow siding and red brick,
white trim, and gray shingled roof. The numbers of 1913 are displayed on a white column
that is on the left side of the front porch that is located on the west side of the residence.
The entry/exit door is located on the west side of the residence.

b.       645 S. Green Bay Road, Apt. #4, Racine, WI 53403. This property is utilized by
Alexander MONETTE. Described as a two-story, multi-family residence apartment
building located on S. Green Bay Road. The residence has red brick and tan siding, white
trim, and gray shingled roof. The numbers of 645 are displayed on a balcony on the west
side of the apartment building. The entry/exit doors are located on the north side, east
side, and west side of the apartment building.

c.      1630 Kearney Avenue, Lower, Racine, WI 53405. This property is utilized by
Martiese D. HUDSON. Described as a two-story, multi-family residence located on
Kearney Avenue. The residence has tan siding and red brick, tan trim, and black shingled
roof. The numbers of 1630 are displayed on a tan column that is on the right side of the




  Case 2:20-mj-00232-WED Filed 11/16/20 Page 52 of 55 Document 1
front porch that is located on the east side of the residence. The entry/exit door is located
on the east side of the residence.

d.       2207 Mead Street, Lower, Racine, WI 53403. This property is utilized by
Menachin O. BROWN and Jennifer SCHWARTZ. Described as a two-story, multi-family
residence located on Mead Street. The residence has red siding and brown brick, white
trim, and gray shingled roof. The numbers of 2207 are displayed on the right side of the
front door frame that is located on the west side of the residence. The entry/exit door is
located on the west side of the residence.

e.       2201 20th Street, Unit #2, Racine, WI 53403. This property is utilized by
Devereaux A. PATTON and Jazmyne MORRIS. Described as a one-story, multi-family
residence located on 20th Street. The residence has charcoal gray siding, white trim, and
black shingled roof. The numbers of 2201 are displayed on the gray siding on the north
side of the residence. The number 2 is attached to the right side of the entry door. The
entry/exit door has a white colored screen door and is located on the west side of the
residence.

f.       1931 Mead Street, Racine, WI 53403. This property is utilized by Ronnie R.
MITCHELL and Kimberly STEWARD. Described as a two-story, multi-family residence
located on Mead Street. The residence has tan and brown siding, white trim, and brown
shingled roof. The numbers of 1931 are displayed on the tan siding, to the left of the
garage door. The entry/exit door has a brown colored screen door and is located on the
north side of the residence.




  Case 2:20-mj-00232-WED Filed 11/16/20 Page 53 of 55 Document 1
                                          ATTACHMENT A
2207 Mead Street, Lower, Racine, WI 53403. This property is utilized by Menachin O. BROWN and
Jennifer SCHWARTZ. Described as a two-story, multi-family residence located on Mead Street. The
residence has red siding and brown brick, white trim, and gray shingled roof. The numbers of 2207 are
displayed on the right side of the front door frame that is located on the west side of the residence. The
entry/exit door is located on the west side of the residence.




         Case 2:20-mj-00232-WED Filed 11/16/20 Page 54 of 55 Document 1
ATTACHMENT B
                                      Items to be Seized
 1) Controlled substances, including fentanyl and heroin, packaging materials, controlled
    substances paraphernalia, and other contraband related to drug trafficking and distribution.

 2) All records, books, ledgers, records, documents, notes, memoranda or other writings which may
    be evidence of narcotic or fentanyl/heroin trafficking or which may be evidence of the location
    of assets derived from controlled substance or fentanyl/heroin trafficking;

 3) Photographs, film, video tape, audio tape, electronic communication and storage devices,
    cellular telephones, electronic tablets and pagers along with all electronic information stored in
    these devices, phones and pagers, which may be evidence of narcotic or fentanyl/heroin
    trafficking or which may be evidence of the location of assets derived from controlled substance
    or fentanyl/heroin trafficking;

 4) Bank account records, loan documents, wire transfer records, money order receipts, postal
    express mail envelopes, UPS, Fed.Ex, and other mail service receipts and records, bank
    statements, safes, safe deposit box keys and records, storage location keys and records, money
    containers, financial records and notes showing payment, receipt, concealment, transfer, or
    movement of money generated from the sale of controlled substances, or financial transactions
    related to the trafficking of controlled substances.;

 5) Safe deposit box records, safe deposit box keys, safes, lock boxes, storage facility records and
    keys, which may be evidence of narcotic or fentanyl/heroin trafficking or which may be evidence
    of the location of assets derived from controlled substance or fentanyl/heroin trafficking;

 6) Business, payroll benefits, source of income records, which may be evidence of narcotic or
    fentanyl/heroin trafficking or which may be evidence of the location of assets derived from
    controlled substance or fentanyl/heroin trafficking;

 7) Real estate contracts, real estate appraisals, real estate maintenance records, which may be
    evidence of narcotic or fentanyl/heroin trafficking or which may be evidence of the location of
    assets derived from controlled substance or fentanyl/heroin trafficking;

 8) Assets, jewelry, precious metals, and cash received from the sale of controlled substances, and
    any papers, documents and items evidencing the obtaining, secreting, transferring, or
    concealment of assets, jewelry, precious metals or cash received from the sale of controlled
    substances, or identifying the purchase, distribution, and facilitation of controlled substance or
    fentanyl/heroin trafficking;

 9) The seizure is to include the opening, search and removal, if necessary, of any safe or other
    locked container, receptacle or any other container, in which some or all of the property hereto
    described in section 1) though 8) may be contained,




      Case 2:20-mj-00232-WED Filed 11/16/20 Page 55 of 55 Document 1
